
	
		I
		112th CONGRESS
		2d Session
		S. 3238
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 9, 2012
			Referred to the Committee on Veterans'
			 Affairs
		
		AN ACT
		To designate the Department of Veterans
		  Affairs community based outpatient clinic in Mansfield, Ohio, as the David F.
		  Winder Department of Veterans Affairs Community Based Outpatient Clinic, and
		  for other purposes. 
	
	
		1.FindingsCongress makes the following
			 findings:
			(1)David F. Winder, was born on August 10,
			 1946, in Edinboro, Pennsylvania.
			(2)David F. Winder served as a Private First
			 Class in the United States Army, enlisting in Columbus, Ohio, in 1968. His
			 service in the Army ended in May 1970.
			(3)David F. Winder was awarded the Medal of
			 Honor, the highest honor in the United States awarded for valor to members of
			 the Armed Forces, for his actions during the ambush of his company, on May 13,
			 1970, in the Republic of Vietnam for conspicuous gallantry and intrepidity at
			 the risk of his life above and beyond the call of duty as a senior medical
			 aidman with Company A, 3rd Battalion, 1st Infantry Regiment, 11th Infantry
			 Brigade, Americal Division.
			(4)Unarmed, PFC Winder proceeded to crawl over
			 100 meters of open, bullet swept terrain to treat the 2 different wounded
			 soldiers while suffering 2 serious wounds himself in the process. He was
			 mortally wounded for the third and final time when closing to within 30 feet of
			 a third soldier.
			(5)PFC Winder was laid to rest in Mansfield
			 Memorial Park.
			2.David F. Winder Department of Veterans
			 Affairs Community Based Outpatient Clinic
			(a)DesignationThe Department of Veterans Affairs
			 community based outpatient clinic located in Mansfield, Ohio, shall after the
			 date of the enactment of this Act be known and designated as the David
			 F. Winder Department of Veterans Affairs Community Based Outpatient
			 Clinic.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Department of
			 Veterans Affairs community based outpatient clinic referred to in subsection
			 (a) shall be deemed to be a reference to the David F. Winder Department of
			 Veterans Affairs Community Based Outpatient Clinic.
			
	
		
			Passed the Senate
			 June 29, 2012.
			Nancy Erickson,
			Secretary
		
	
